Cooley, J.
The legal questions raised by the record in this case are of no general importance, and could not be understood without a full statement of the facts as they were developed on the trial, and of the opposing theories of the parties in respect to them. Their discussion would, therefore, be without value. We have been unable to discover any ruling or any instruction by the trial judge which appears to us clearly erroneous, or any failure to submit the ease fairly to the jury.
The judgment must therefore be affirmed with costs.
Campbell and Marston, JJ. concurred.